Case 4:20-cv-02718 Document 1-7 Filed on 08/04/20 in TXSD Page 1 of 2




             EXHIBIT F
          Case 4:20-cv-02718 Document 1-7 Filed on 08/04/20 in TXSD Page 2 of 2
                                                                       EXHIBIT F




                                                              CERTIFICATE OF ATTORNEYS
                                                                         AND
                                                                   LIST OF PARTIES

William M. Walls
SBN 20795100
2927 Broadway                                                          Attorney for Plaintiffs:
Houston, Texas 77017                                                   Peakday Kep and Narysynyon Kep
Tel: (281) 772-8068
williammwalls@gmail.com

Douglas M. Selwyn
SD TX No. 507
TX Bar No. 18022250                                                    Attorneys for Defendant:
CONNER & WINTERS LLP                                                   Capital One Bank (USA), N.A.
808 Travis Street, 23rd Floor
Houston, Texas 77002
Tel: (713) 650-3850
Fax: (713) 650-3851
dselwyn@cwlaw.com

David H. Herrold
State Bar No. 24107029
CONNER & WINTERS LLP
4000 One Williams Center
Tulsa, Oklahoma 74172
Telephone: (918) 586-5711
Facsimile: (918) 586-8547
dherrold@cwlaw.com


Case No. 20-06-07588; Peakday Kep and Narysynyon Kep v. Capitol One Bank (USA), N.A., in
the 457th Judicial District Court (transferred from the 410th) of Montgomery County, Texas


LIST OF PARTIES

PLAINTIFFS:
Peakday Kep and Narysynyon Kep

DEFENDANT:
Capital One Bank (USA), N.A.

                                                                        /s/ Douglas M. Selwyn
                                                                       Douglas M. Selwyn




Certificate of Attorneys List of Parties 08.04.20:7072413_2
